946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James E. McIVER, Jr., Appellant,v.The GOVERNMENT OF the DISTRICT OF COLUMBIA, A Municipality, et al.
No. 90-7130.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the order to show cause, the unopposed motion for leave to lodge opposition, the motion for summary affirmance, and the opposition thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for leave to lodge opposition be granted.   The Clerk is directed to file the lodged document.   It is


4
FURTHER ORDERED that the motion for summary affirmance be granted in part and denied in part.   Regarding the dismissal of Count III, the merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   Count III fails to meet the heightened pleading standard applicable to defamation claims.   See Asay v. Hallmark Cards, Inc., 594 F.2d 692, 699 (8th Cir.1979);   Ridgewells Caterer, Inc. v. Nelson, 688 F.Supp. 760, 763 (D.D.C.1988) (complaint dismissed for failing to identify either "which of [defendant's employees made the defamatory statements]" or "to whom the [ ] statements were communicated");  5 C. Wright & A. Miller, Federal Practice and Procedure § 1309, at 698 (1990) (time and place of the publication of alleged defamatory matter "should be specifically stated in [a defamation] complaint").   Regarding the dismissal of Count II, the motion for summary affirmance is denied.


5
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.